ENGLAND, Chief Justice,
concurring.
I concur in all aspects of today’s decision except the Court’s conclusion that Washington’s conduct in each of the three criminal episodes reflected an attempt to avoid or prevent a lawful arrest within the meaning of Section 921.141(5)(e), Florida Statutes (1975). As construed today, this aggravating factor would be applicable in virtually every capital case. In fact, examples of situations in which this additional factor might have tipped the balance from life to death quickly come to mind.
Under the Court’s “body-concealing” rationale as to the Meli episode, Section 921.-141(5)(e) would have added an additional aggravating factor in Halliwell v. State, 323 So.2d 557 (Fla.1975), and in Burch v. State, 343 So.2d 831 (Fla.1977). Under the Court’s “ruse-to-mislead-the-police” rationale as to the Pridgen killing, Section 921.-141(5)(e) would have added an additional aggravating factor in Elledge v. State, 346 *668So.2d 998 (Fla.1977). Finally, under the Court’s rationale that the attempted killings of Katrina Birk’s sisters-in-law constitute an aggravating factor in connection with Birk’s death,1 an additional aggravating circumstance would have been appropriate in Buckrem v. State, 355 So.2d 111 (Fla.1978).
I would reserve the “avoid or prevent lawful arrest” aggravating factor for cases, such as those in which the defendant participates in a “shoot out” with apprehending law enforcement officers, and possibly others in the same genre but not now as clearly identifiable.2

. Had these attempts been successful they may well have reflected an attempt to avoid detection and arrest in consideration of the sisters-in-law’s deaths. They do not, however, characterize in any way the circumstances of Mrs. Birk’s death.


. Compare the Court’s narrow construction of the aggravating factor of a knowing great risk of death to many persons, limiting its applicability to “conduct surrounding the capital felony for which the defendant is being sentenced,” in Elledge v. State, 346 So.2d 998, 1004 (Fla. 1977).